Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, figures 8-14f in the reply filed on 05/13/2022 is acknowledged. Applicant identified claims 1-15 as reading on the elected species. 
However, claim 15 does not read in the elected embodiment of Species C since the claim calls for the rotation preventing member being finishing material (17) contacting an edge portion of the second guide, which corresponds to non-elected Species D, embodiment 4.
Claim 15 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-14 have been examined and addressed on the merits in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (EP 2894415A1).
Regarding claim 1, Choi discloses:
an air conditioner (1) (figs. 1-5) comprising: 
a housing (110) having a blowing port (112a) (fig. 2); 
a first guide (521) configured to cover a portion of the blowing port (112a) (fig. 5 as applies to fig. 3); 
a second guide (522) configured to cover another portion of the blowing port (112a) (fig. 5 as applies to fig. 3); 
a motor (42’) configured to rotate the first guide (521) and the second guide (522) (fig. 5) [par. 0052]; 
a first gear (51) configured to be connected to the first guide (521) (figs. 5-6) [par. 0052 and 0064]; 
a guide holder (503) configured to be connected to the second guide (522) (figs. 5-6) [par. 0065-0067]; and 
a second gear (422) configured to connect the first gear (51) to the motor (42’) (fig. 5) [par. 0063].
Regarding claim 2, Choi discloses:
the first gear (51) and the guide holder (503) being configured to rotate together after the first gear (51) is rotated by a predetermined angle (since the first gear -51- being rotated by the motor -42’- is connected to the guide holder -503-) [par. 0050 and 0052]. 
Regarding claim 3, Choi discloses:
a pin (529) configured to synchronize the first gear (51) and the guide holder (503) (figs. 5-8) [par. 0061]. 
Regarding claim 4, Choi discloses:
the first gear (51) comprises a pin through hole (511, 512, 513, 514) configured to allow the pin (529) to pass therethrough (figs. 5-8) [par. 0061]. 
Regarding claim 5, Choi discloses:
the guide holder (503) comprises a pin coupling portion (503, 504a-d) configured to allow the pin (529) to be coupled thereto (figs. 5-6) [par. 0061]. 
Regarding claim 6, Choi discloses:
a gear case (5) configured to accommodate the first gear (51), the guide holder (503) and the second gear (422), wherein the gear case (5) comprises a rail (503, 504a-d) configured to guide the movement of the pin (529) (figs. 5-6) [par. 0052, 0055 and 0061]. 
Regarding claim 7, Choi discloses:
a stopper (each opposite end of each guide hole -511, 512, 513, 514-) configured to limit the movement of the pin (529) (figs. 5-8) (since the pin -529- connects to guide parts 525-528 that penetrate guiding holes 511-514) (figs. 5-8) [par. 0061, 0062, 0064 and 0067]. 
Regarding claim 8, Choi discloses:
a pin guide (511, 512, 513, 514) configured to guide the movement of the pin (529) (since the pin -529- connects to guide parts 525-528 that penetrate guiding holes 511-514) (figs. 5-8) [par. 0061, 0062, 0064 and 0067]. 
 Regarding claim 9, Choi discloses:
the pin guide (511, 512, 513, 514) comprises a guide hole (elements 511-514 are guiding holes) through which the pin (529) passes (clearly seen in figs. 5-8) and a stopper (each opposite end of each guide hole -511, 512, 513, 514-) provide at opposite ends of the guide hole (elements 511-514 are guiding holes) (since the pin -529- connects to guide parts 525-528 that penetrate guiding holes 511-514) (figs. 5-8) [par. 0061, 0062, 0064 and 0067]. 
Regarding claim 10, Choi discloses:
a stopper (each opposite end of each guide hole -511, 512, 513, 514-) configured to stop the rotation of the first gear (51) (figs. 5-8) (since the pin -529- connects to guide parts 525-528 that penetrate guiding holes 511-514, each time the pin -52- reaches an end of the guiding hole -511, 512, 513, 514- the first gear -51- stops) (figs. 5-8) [par. 0061, 0062, 0064 and 0067]. 
Regarding claim 13, Choi discloses:
a rotation preventing member (one of the plurality of 529’s) configured to prevent the second guide (522) from rotating arbitrarily (figs. 5-8) [par. 0056, lines 1-9; par. 0061, par. 0065-0067].
Regarding claim 14, Choi discloses:
the rotation preventing member (529) comprises a pin (529b) configured to prevent the guide holder (503) from rotating arbitrarily (figs. 5-8) [par. 0056, 0061 and 0065-0067]. 

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763